Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 6/20/2020. Claims 1-20 are currently pending and claims 1, 7, and 15 are the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claim 1, it recites “identifying one or more software entities used by one or more applications operating in an environment; collecting information relevant to the identified one or more software entities; extracting opinions regarding the identified one or more software entities in the collected information; and calculating an operational risk metric for the environment based on one or more sentiments expressed in the extracted opinions, wherein each extracted opinion is weighted based on a personal identity associated with the extracted opinion.”. 
These limitations, with broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, 


 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device comprising a processor and storage device to perform the collecting information and evaluating/determining/calculating using the collected information amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

As per dependent claim 3, it incorporates the deficiencies of independent claim 1 upon which it depends, and further recites “… wherein calculating the operational risk metric comprises quantifying an impact of an issue identified in the extracted opinions”, which, conceptually, only provides further clarification as to the judgement/determination/calculation of the mental process/abstract idea, and as such is not significantly more than the mental process/abstract idea. Therefore claim 3 is rejected for the same reasoning as claim 1, above.
As per dependent claim 4, it incorporates the deficiencies of independent claim 1 upon which it depends, and further recites “… wherein calculating the operational risk metric comprises assigning a category to a risk associated with an issue identified in the extracted opinions, wherein risks of different categories are assigned different values”, which, conceptually, only provides further clarification as to the judgement/determination/calculation of the mental process/abstract idea, and as such is not significantly more than the mental process/abstract idea. Therefore claim 4 is rejected for the same reasoning as claim 1, above.

As per dependent claim 6, it incorporates the deficiencies of independent claim 1 upon which it depends, and further recites “… wherein calculating the operational risk metric comprises identifying and excluding outlier opinions”, which, conceptually, only provides further clarification as to the judgement/determination/calculation of the mental process/abstract idea, and as such is not significantly more than the mental process/abstract idea. Therefore claim 6 is rejected for the same reasoning as claim 1, above.
	As per claims 7-12, they recite methods having similar limitations to the computing devices of claims 1-6, respectively, and are therefore rejected for the same reasoning as claims 1-6, respectively, above. 
	As per claim 13, it incorporates the deficiencies of independent claim 7 upon which it depends, and further recites “… further comprising identifying one or more software entities in the environment for further monitoring based on the calculated operational risk metric” which, conceptually, only provides further clarification as to a judgement/determination/decision/etc. of the mental process/abstract idea, and as such 
As per claim 13, it incorporates the deficiencies of independent claim 7 upon which it depends, and further recites “… further comprising updating a known-error database based on the calculated operational risk metric and the identified software entities and relationships” which, conceptually, only provides further clarification as to a outputting/providing/etc. the result of the judgement/determination/calculation/etc. of the mental process/abstract idea, and as such is a post solution activity, which is not significantly more than the mental process/abstract idea. Therefore claim 14 is rejected for the same reasoning as claim 7, above.
	As per claims 15-20, they recite computer program product having similar limitations to the computing devices of claims 1-6, respectively, and are therefore rejected for the same reasoning as claims 1-6, respectively, above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trivellato et al. (herein called Trivellato) (US PG Pub. 2020/0412758 A1) and Manadhata et al. (herein called Manadhata) (US Patent 10,878,102 B2).

As per claim 1, Trivellato teaches: a computing device comprising: a processor; and a storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising: 
identifying one or more software entities used by one or more applications operating in an environment (pars. [0061], [0088]-[0089], device/entity that is connected to network/environment is selected/detected (identify one or more entities), and device/entity includes application/software/etc. executing on the entity/device (entity/device is software entity used by one or more applications operating in the network/environment), and as such detecting/selecting device/entity connected to network/environment is identifying software entities/devices used by one or more applications/software operating in an environment/network.); 
collecting information relevant to the identified one or more software entities (pars. [0015], [0061]-[0062], [0069]-[0070], information about entity/device such as software/application information/versions/etc. on entity/device, alerts/problems/vulnerabilities/etc. reported for device/entity, etc., (information relevant 
extracting opinions regarding the identified one or more software entities in the collected information (pars. [0018], [0022], [0062]-[0064], [0090]-[0112], [0122]-[0123], cyber-attack likelihood, cyber-attack impact value, operational failure likelihood, failure impact value, cyber-attack risk, operational risk, and risk value for entity/device (opinions regarding identified software entities/device) are determined/calculated/etc. (extract opinion) based on provided alerts/information about device/entity/etc. (opinions/likelihoods/risks/etc. for device/regarding identified software entities are calculated/determined/based on/extracted from collected information/alerts/information about device/regarding entities in collected information/etc.).); and 
calculating an operational risk metric for the environment based on one or more sentiments expressed in the extracted opinions (pars. [0125], risk value (operational risk metric) for network/location/environment is determined (calculated) based on the plurality of risk values associated with entities (sentiments expressed in extracted opinions/operational risk based on failure likelihood/cyber attack risk based on likelihood of cyber attack/etc.).), 
wherein each extracted opinion is weighted (pars. [0033], [0078], [0102], [0131], [0133], determined/calculated/etc. risk/risk factor score/likelihoods/etc. (extracted opinions) are weighted.).
While Trivellato teaches calculating risk for an environment having entities/devices/software entities based on multiple/various/different/etc. 
each extracted opinion is weighted based on a personal identity associated with the extracted opinion (col. 5 lines 20-col. 6 line 25, col. 7 lines 50-65, anomaly detectors monitor entities of computing environment and detects anomalies/errors/etc. in entity operation, each/different/etc. anomaly detector may have different accuracy in detecting anomalies, and respective anomaly detectors have weight assigned to them based on their respective accuracies/efficiencies/etc., risk of entity is determined based historical performance of the entity, anomaly scores provided by anomaly detectors, etc., and anomaly scores used to calculate risk is weighted by the weight assigned to the anomaly detector that provided the score. As the anomaly detectors are each assigned a weight based on their respective accuracies/efficiencies/etc. and the anomaly score used to calculate entity risk is weighted based on the weight assigned to the detector that provided the score, it is obvious that the anomaly score (opinion) used to calculate risk of entity is weighted based on a weight assigned to the particular detector (personal identity) that provided the score/based on a personal identity associated with the opinion/anomaly score/etc., and as Trivellato teaches determining risk score for device/entity based on different determined likelihoods/risks/etc. of the entity/device based on alerts/anomalies/information/etc. of the device/entity, it is obvious that the alerts/information of Trivellato may correspond to the anomalies of Manadhata, and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trivellato such that each extracted opinion is weighted based on a personal identity associated with the extracted opinion, as conceptually taught by Manadhata, because these modifications allow for a more accurate determination of risk for the entities to be determined, which is desirable as it makes the determined risk more useful when determine how to act/respond/etc. to the reported risk, thereby helping to ensure that risk is responded to in a desired/effective/efficient manner and helping to ensure that the entities and network responds correctly to risk and operates as desired. 

As per claim 2, Trivellato further teaches: wherein the operational risk metric is a value quantifying a risk relative to an impact of using the identified software entities (fig. 3 items 306-314 and 318, pars. [0019], [0090], [0103], [0110]-[0112], [0121]-[0125], operational failure impact, cyber-attack impact, etc. of software in device/entity/etc. is used in determining risk of device/entity in location/network/environment, and risk for location/network/environment (operational risk metric) is determined/calculated/quantified/etc. using/based on/relative to/etc. risk of 

As per claim 3, Trivellato further teaches: wherein calculating the operational risk metric comprises quantifying an impact of an issue identified in the extracted opinions (pars. [0019], [0090], [0103], [0110]-[0112], [0121]-[0125], operational failure impact, cyber-attack impact, etc. of software in device/entity/etc. (impact of cyber-attack issue/operation failure issue of software in device/entity) is determined and used in determining risk of device/entity (identified in extracted/calculated/determined likelihoods/risks/opinions) in location/network/environment, and risk for location/network/environment (operational risk metric) is determined/calculated/quantified/etc. using/based on/relative to/etc. risk of entities/devices in network (operational risk metric comprises quantifying an impact of an issue identified in the extracted opinions).).

As per claim 4, Trivellato further teaches: wherein calculating the operational risk metric comprises assigning a category to a risk associated with an issue identified in the extracted opinions, wherein risks of different categories are assigned different values (pars. [0018], [0020]-[0022], [0033], [0036], risk score for each entity may be determined based on different factors/types of risk/cyber-attack risk and operational failure risk/etc. (assign category to risk associated with an issue identified in extracted opinion/determined risk/calculated risk/etc.) each of which are weighted/assigned a weight/etc. (assign different value to risks of different categories/types/factors/etc.), and 

As per claim 5, Trivellato does not explicitly state, however Manadhata teaches: 
wherein calculating the operational risk metric comprises assessing a risk by detecting a change in a sentiment regarding an issue identified in the extracted opinions (col. 5 lines 20-25, 50-65, col. 6 lines 15-25, risk score for entity is determined/produced/calculated based on multiple factors including anomaly score provided by anomaly detector, historical entity data, etc., anomaly score is weighted based on weight assigned to detector based on detector accuracy/efficiency/etc., and detectors may have different accuracies/performance/etc. over time and weight assigned to detector is proportional to its accuracy/weight is adjusted as accuracy changes overtime/etc.. As the weight assigned to the detector is proportional to its accuracy which may be different at different points in time, it is obvious that the weight changes in accordance with the detector accuracy over time, and as the anomaly score is reported by the detector and weighted using the weight assigned to the detector, it is obvious that the anomaly score is an issue and a change in the weight used to weight the anomaly score is a change in a sentiment regarding an issue/change in weight proportional to accuracy of detector/etc. identified in the risk/extracted opinions.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein calculating the operational risk metric comprises assessing a risk by detecting a change in a sentiment regarding 

As per claims 7-12 and 15-19, they recite computer-implemented methods and computer program product, respectively, having similar limitations to the computing devices of claims 1-5, respectively, and are therefore rejected for the same reasoning as claims 1-5, respectively, above. 

As per claim 13, Trivellato does not explicitly state, however Manadhata further teaches: 
identifying one or more software entities in the environment for further monitoring based on the calculated operational risk metric (col. 8 lines 5-10, risk score is used in prioritizing entity for investigation by an analyst/program/etc./entities with high risk score are investigated/monitored/etc. by analyst/program/etc. As entities with high risk scores are prioritized/identified for investigation/further monitoring, it is obvious that entities/software entities are identified for further monitoring/investigation based on the calculated operational risk metric/determined high risk score/etc.).
.

Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trivellato et al. (herein called Trivellato) (US PG Pub. 2020/0412758 A1) and Manadhata et al. (herein called Manadhata) (US Patent 10,878,102 B2) in further view of Wolkov et al. (herein called Wolkov) (US PG Pub. 2018/0234443 A1).

As per claim 6, while Trivellato and Manadhata teaches calculating risk for a location/network/environment/etc. they do not explicitly disclose removing outlier valued/data/information/etc. from the calculation, and as such Trivellato and Manadhata do not explicitly state, however Wolkov teaches:
wherein calculating the operational risk metric comprises identifying and excluding outlier opinions (pars. [0005], [0013]-[0015], [0044], [0049], outlier information/behavior/etc. (outlier opinions) of computers/devices/entities of network/environment are determined and removed (exclude outlier opinion) when 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein calculating the operational risk metric comprises identifying and excluding outlier opinions, as conceptually taught by Wolkov, into that of Trivellato and Manadhata, because these modifications allow for outlier data/information/opinions/etc. to be excluded/removed/etc. from the calculations in determining the operational risk, which is desirable as it allows for a more accurate/useful/etc. calculation of the risk thereby increasing its usability/effectiveness/etc. in determining responses/action to be taken.

As per claims 12 and 20, they recite a computer-implemented method and computer program product, respectively, having similar limitations to the computing device of claim 6, and are therefore rejected for the same reasoning as claim 6, above. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Trivellato et al. (herein called Trivellato) (US PG Pub. 2020/0412758 A1) and Manadhata et al. (herein called Manadhata) (US Patent 10,878,102 B2) in further view of Gorlamandala (US PG Pub. 2020/0356676 A1).

As per claim 14, Trivellato and Manadhata do not explicitly state, however Gorlamandala teaches:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add updating a known-error database based on the calculated operational risk metric and the identified software entities and relationships, as conceptually taught by Gorlamandala, into that of Trivellato and Manadhata, because these modifications allow for the risk/calculated operational risk metric/etc. to be tracked and stored along with the entities, which is desirable as it allows for the risks associated with the entities to be tracked so that it is known and may be responded to as needed, thereby helping to ensure that the entities and environment operate as intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193